IN THE SUPREME COURT OF THE STATE OF DELAWARE

ELLEN OWENS,' §
§ No. 310, 2015
Petitioner Below- §
Appellant, §
§
v. § Court Below—Family Court
§ of the State of Delaware,
ERIC OWENS, § in and for New Castle County
§ File No. CN90-10831
Respondent Below- § Pet. No. 14-34350
Appellee. §

Submitted: June 29, 2015
Decided: July 1, 2015

Before VALIHURA, VAUGHN, and SEITZ, Justices.
O R D E R

This 1st day of July 2015, it appears to the Court that:

(1) On June 17, 2015, the Court received appellant’s notice of appeal
from a Family Court order, docketed May 5, 2015, denying her petition for a rule
to show cause. Under Supreme Court Rule 6, a timely notice of appeal should
have been ﬁled on or before June 4, 2015.

(2) The Senior Court Clerk issued a notice directing appellant to show
cause why her appeal should not be dismissed as untimely.2 Appellant ﬁled a

response to the notice to show cause on June 29, 2015. She asserts that her appeal

' The Court assigned pseudonyms to the parties under Supreme Court Rule 7(d).
2Del. Supr. Ct. R. 6(a)(i).

was untimely because she was told by Family Court personnel that she had sixty
days to file an appeal.

(3) Time is a jurisdictional requirement.3 A notice of appeal must be
received by the Ofﬁce of the Clerk of this Court within the applicable time period
in order to be effective.4 An appellant’s pro se status does not excuse a failure to
comply strictly with the jurisdictional requirements of Supreme Court Rule 6.5
Unless the appellant can demonstrate that the failure to ﬁle a timely notice of
appeal is attributable to court-related personnel, her appeal cannot be considered.6

(4) Appellant’s contention that she received incorrect information from
Family Court personnel is unsubstantiated. Moreover, court personnel are
prohibited from providing such legal advice to litigants. We conclude that
appellant’s attempt to attribute her untimely ﬁling to court personnel is unavailing.

Thus, the within appeal must be dismissed.
NOW, THEREFORE, IT IS ORDERED, pursuant to Supreme Court Rule

29(b), that the within appeal is DISMISSED.

 

3‘Carr v. State, 554 A.2d 778, 779 (Del.), cert. denied, 493 US. 829 (1989).
4Del. Supr. Ct. R. 10(a).

5Smirk v. State, 47 A.3d 481, 486-87 (Del. 2012).

6l3ey v. State, 402 A.2d 362, 363 (Del. 1979).